May 1, 2012 Lazard Retirement Series Prospectus U.S. Equity Lazard Retirement U.S. Strategic Equity Portfolio Lazard Retirement U.S. Small-Mid Cap Equity Portfolio International Equity Lazard Retirement International Equity Portfolio Emerging Markets Lazard Retirement Emerging Markets Equity Portfolio Targeted Volatility Lazard Retirement Multi-Asset Targeted Volatility Portfolio Service Shares and Investor Shares The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Retirement Series Lazard Retirement Series Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard Retirement U.S. Strategic Equity Portfolio information on the Portfolios investment 6 Lazard Retirement U.S. Small-Mid Cap Equity Portfolio objectives, fees and past performance and a 10 Lazard Retirement International Equity Portfolio summary of the Portfolios principal investment 14 Lazard Retirement Emerging Markets Equity Portfolio strategies and risks. 18 Lazard Retirement Multi-Asset Targeted Volatility Portfolio 22 Additional Information about the Portfolios 23 Additional Information About Principal Investment Strategies and Review this section for additional information Principal Investment Risks on the Portfolios principal investment strategies and risks. 26 Fund Management Review this section for details on the people and 26 Investment Manager organizations who oversee the Portfolios. 26 Portfolio Management 27 Biographical Information of Principal Portfolio Managers 28 Administrator 28 Distributor 28 Custodian 29 Account Policies Review this section for details on how shares are 29 Buying Shares valued, how to purchase and sell shares 29 Market Timing/Excessive Trading and payments of dividends and distributions. 30 Calculation of Net Asset Value 30 Distribution and Servicing Arrangements 31 Selling Shares 31 Dividends, Distributions and Taxes 32 Financial Highlights Review this section for recent financial information. 37 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Retirement Series Summary Section p Lazard Retirement U.S. Strategic Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of Lazard Retirement Series, Inc. (the Fund), but does not reflect the fees or charges imposed by the separate accounts of certain insurance companies (the Participating Insurance Companies) under variable annuity contracts (VA contracts) or variable life insurance policies (VLI policies and, together with VA contracts, the Policies and each, a Policy). ServiceShares InvestorShares Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .70% .70% Distribution and Service (12b-1) Fees .25% None Other Expenses 2.42% 2.42% * Total Annual Portfolio Operating Expenses 3.37% 3.12% Fee Waiver and Expense Reimbursement** 2.37% 2.37% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.00% .75% * Other Expenses are based on estimated amounts for the current fiscal year, using the Other Expenses for Service Shares from the last fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2013, to the extent Total Annual Portfolio Operating Expenses exceed 1.00% and .75% of the average daily net assets of the Portfolios Service Shares and Investor Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. The Example does not reflect fees and expenses imposed by the Participating Insurance Companies under the Policies; if they were reflected, the figures in the Example would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Service Shares $102 $814 $1,550 $3,497 Investor Shares $77 $739 $1,427 $3,264 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 50% of the average value of its portfolio. 2 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of U.S. companies that the Investment Manager believes are undervalued based on their earnings, cash flow or asset values. Although the Portfolio generally focuses on large cap companies, the market capitalizations of issuers in which the Portfolio invests may vary with market conditions and the Portfolio also may invest in mid cap and small cap companies. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of U.S. companies. The Portfolio may invest up to 15% of its total assets in securities of non-U.S. companies, including American Depositary Receipts (ADRs) and Global Depositary Receipts (GDRs). Principal Investment Risks While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value, such as investor perception. The value of your investment in the Portfolio will fluctuate, which means you could lose money. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Non-U.S. securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. In addition, investments denominated in currencies other than U.S. dollars carry the risk that such currencies will decline in value relative to the U.S. dollar and affect the value of these investments held in the Portfolio. Prospectus 3 Performance Bar Chart and TableYear-by-Year Total Returns for Service Shares As of 12/31 The accompanying bar chart and table provide some indication of the risks of investing in Lazard Retirement U.S. Strategic Equity Portfolio by showing the Portfolios year-by-year and average annual performance compared to those of a broad measure of market performance. The bar chart shows how the performance of the Portfolios Service Shares has varied from year to year over the past 10 calendar years. Performance information does not reflect the fees or charges imposed by the Participating Insurance Companies under the Policies, and such fees will have the effect of reducing performance. Updated performance information is available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance is not necessarily an indication of how the Portfolio will perform in the future. As a new share Class, past performance information is not available for Investor Shares as of the date of this Prospectus. Investor Shares would have had annual returns substantially similar to those of Service Shares because the shares are invested in the same portfolio of securities, and the annual returns would differ only to the extent of the different expense ratios of the Classes. Best Quarter:
